      Case 2:19-cr-00159-RSL Document 19-3 Filed 08/20/19 Page 1 of 3




                                         aws
                                         August 13, 2019

The Honorable Ron Wyden
United States Senate
221 Dirksen Senate Office Bldg.
Washington, D.C., 20510

Dear Senator Wyden,

Thank you for your letter of August 5, 2019. We are happy to answer your questions - as well as
provide some additional context.

First, your letter points out that because so many companies use Amazon Web Services
("A WS"), the security of AWS's services is critical. We could not agree more. Security is our
number one priority at A WS by far, and we care deeply about both our services and our
customers' data being secure. We invest a substantial amount ofresources securing our services
and helping our customers secure themselves, and will continue to do so forever. Most enterprise
and government customers who consider A WS thoroughly inspect our security architecture,
services, and practices - with frequent deep security and engineering conversations between
technical leaders at A WS and these customers. We consistently hear from customers that moving
to the Cloud and A WS is helping them have a stronger security posture than their prior on-
premises footprint. The security strength of A WS is one of the primary reasons our business has
grown as fast as it has.

Regarding your specific questions:

Your first question asks about cybersecurity experts publicly speculating that the person
implicated in the Capital One incident exploited a "Server-Side Request Forgery (SSRF)
vulnerability" and asks whether, to the best of our knowledge, a SSRF attack was used to gain
access. As Capital One outlined in their public announcement, the attack occurred due to a
misconfiguration error at the application layer of a firewall installed by Capital One, exacerbated
by permissions set by Capital One that were likely broader than intended. After gaining access
through the misconfigured firewall and having broader permissions to access resources, we
believe a SSRF attack was used (which is one of several ways an attacker could have potentially
gotten access to data once they got in through the misconfigured firewall).

Your second question asks about the number of A WS customers that have been compromised
through SSRF attacks and how many of those attacks involved our metadata service. As
discussed above, SSRF was not the primary factor in the attack. We are not aware of any other
noteworthy SSRF compromises of A WS customers. It's possible that there have been small
numbers of these that haven't been escalated to us (we have millions of active customers using
our services every month), but none that we have confirmed at any significant scale, beyond
      Case 2:19-cr-00159-RSL Document 19-3 Filed 08/20/19 Page 2 of 3




Capital One. We understand that the person implicated in the Capital One attack identified
several other organizations that she believed she had successfully attacked in some form. We
quickly reached out to those customers to make them aware of those claims, and then to offered
to help them assess and secure their data. To date, these customers have not repo1ied any
significant issues.

Your third question asks what guidance, if any, A WS provides to customers about SSRF attacks,
pa1iicularly against our metadata service. Most people who know security will tell you that the
best way to ensure strong security is to have multiple layers of protection with intentional
redundancies, as this creates "defense in depth." The web application firewall ("W AF") is the
first layer and serves as the "front door" to a customer's resources; if not configured properly,
the WAF may enable attackers to access resources they should not be able to access. We give
customers clear guidance on both the importance and necessity of protecting themselves from
SSRF attacks, as well as other attack vectors. We provide documentation, how-to-guides, and
professional services to help customers set up WAF protections. We also offer our own A WS
Web Application Firewall ("A WS WAF"), which has expansive capabilities through which
customers can completely block SSRF and other attacks.

We offer the same guidance and tools to help customers set up the right permissions for their
resources, which is the next stage of protection after the WAF. Even if a customer misconfigures
a resource, if the customer properly implements a "least privilege" policy, there is relatively little
an actor has access to once they are authenticated - significantly diminishing the customer's
risk. We also offer detection services that add another layer our customers can deploy to protect
their resources. We have a service called Macie that automatically classifies data into different
buckets of sensitivity, and then sends customers alarms when either an anomalous requester tries
to access objects or if there is an unusually high volume of data being moved. We have a service
called GuardDuty that alerts customers when there are unusual Application Programming
Interface ("API") calls. We also have a service we provide called a "Well Architected Review,"
where we inspect a customer's technology architecture, and give feedback on whether we believe
that customer is well-architected according to best practices. These are just a few of the many
security practices and layers that we provide customers. We have not called out the instance
metadata service directly, and that's because it is one of several sub-systems deep in the
technology stack that is at the tail-end of a lot of security layers customers can deploy to protect
themselves. While we already offer protections related to the instance metadata service, we are
going to add an additional protection in the near future to provide even more protection for our
customers.

Your fourth question asks about a Netflix request to add a header to protect the metadata service
from SSRF attacks. Netflix effectively runs all of their applications on A WS, and as such, we
have an expansive relationship with Netflix that spans dozens of people, scores of feature
requests, and hundreds (maybe thousands) of conversations a year. Our relevant product leaders
were not aware of that request from Netflix, and Netflix has said both that this engineer's tweet
does not reflect their views and that "Netflix has no technical issues with Amazon."

Capital One is a sophisticated and thoughtful company, with excellent technology and security
organizations. Sometimes humans make mistakes. And, while the Capital One attack happened
      Case 2:19-cr-00159-RSL Document 19-3 Filed 08/20/19 Page 3 of 3




due to the application misconfiguration mentioned above, there are several actions A WS will
take to better help our customers ensure their own security. First, we will proactively scan the
public IP space for our customers' firewall resources to try and assess whether they may have
misconfigurations. We staited doing so last week, and we will notify customers proactively of
any firewall resources we think could be misconfigured. We will not be able to definitively know
whether a firewall is misconfigured (only the customer truly knows what they intended with
resources under their control), but ifwe think there might be a misconfiguration, we will err on
the side of over-communicating. Second, we will redouble our efforts to help customers set the
least permissive permissions possible. Third, we will push harder to make our anomaly detection
services (Macie and GuardDuty) more broadly adopted and accessible in every geographic
region in which we operate. We will look at additional "belt and suspenders" we can add to sub-
systems deeper in our stack (like the instance metadata service) to provide even more protection
for customers. Security will always continue to evolve at a rapid pace, and we will surely find
other areas we can improve moving forward . But, you can rest assured that we will learn from
this event alongside our partner, and be relentless in continuing to evolve our services over time.

Thank you for the invitation to have a dialogue on these critical issues. Our teams working on
this issue welcome the opportunity for further discussion. Please feel free to contact me if I can
provide any further information or be of any further assistance.




s# ~r#-
stephen Schmidt
Vice President, Chief Information Security Officer
Amazon Web Services
